DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 1038864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer.” It appears that that this limitation is a functional limitation. However, this limitation fails "to In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). Specifically, it is unclear how height of the encapsulation layer should be configured to be able perform the function of preventing  a temporary protection layer from depositing over the encapsulation layer.  Moreover, it is unclear what “a temporary protection layer” is.  Thus, in the present case, the claim 1 merely recites a description of a problem to be solved or a function or result achieved by the invention and the boundaries of the claim scope is unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (see also MPEP 2173.05 (g)).
Claims 2-8 are indefinite due to their dependence on indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0145077) in view of Gidon (US 2012/0274835).
Regarding claim 1, Kim discloses an image sensor package (Fig.3), comprising: a semiconductor wafer (100) comprising a pixel array ([0024], [0025]); one or more lenses (160) formed over the semiconductor wafer (100); a light block layer  ([0006]; [0028]) coupled over the semiconductor wafer (100); and an encapsulation layer (140), (120) ; [0024]) coupled around the perimeter of the one or more lenses (160) and over the light block layer ([0028]); wherein a height of the encapsulation layer  (120) perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer (note: this limitaiton is a functional limitation and because in  Fig.3 of Kim there are no a temporary protection layer deposited over the encapsulation layer, it is considered that the encapsulation layer  (120) of Kim is able to perform the recited function
Kim does not explicitly discloses that the light block layer is formed around a perimeter of the one or more lenses and  the light block layer forming an opening providing access to the one or more lenses.
Gidon however discloses that the light block layer (Fig.11, numeral 406) is formed around a perimeter of the one or more lenses (404a, b, c) and  the light block layer (406)  forming an opening providing access to the one or more lenses (Fig.11).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kim with Gidon to have the light block layer is formed around a perimeter of the one or more lenses and  the light block layer forming an opening providing access to the one or more lenses for the purpose enable the light rays which are directed towards one of the groups of pixels  but which pass through a lens other than that associated with said group of pixels, to be blocked (Gidon, [0150]).
Regarding claim 8, Gidon discloses the light block layer comprises a height perpendicular to the largest planar surface of the semiconductor wafer of at least 3 microns ([0070]).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 2011/0156188) in view of Mitsuhashi (US 2013/0020468).
Regarding claim 1, Tu discloses an image sensor package (Fig.4C), comprising: a semiconductor wafer (30); one or more lenses (95), (94) formed over the semiconductor wafer (30); a light block layer  (97) coupled over the semiconductor wafer (30) around a perimeter of the one or more lenses (95); and an encapsulation layer (50) coupled around the perimeter of the one or more lenses (95) and over the light block layer (97), the light block layer (97) forming an opening providing access to the one or more lenses (95); wherein a height of the encapsulation layer (50) perpendicular to a largest planar surface of the semiconductor wafer (30)  is configured to prevent a temporary protection layer from depositing over the encapsulation layer (note: this limitaiton is a functional limitation and because in  Fig.4C of Tu there are no a temporary protection layer deposited over the encapsulation layer, it is considered that the encapsulation layer  (50) of Tu is able to perform the recited function).
Tu does not explicitly disclose that a semiconductor wafer comprises a pixel array.
	Mitsuhashi however discloses that a semiconductor wafer comprises a pixel array (Abstract).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tu with Mitsuhashi to have a semiconductor wafer 
	Regarding claim 2, Tu discloses wherein the encapsulation layer is comprised between a mold compound layer ([0024]) and the one or more lenses (95).
	Regarding claim 3, Tu discloses a transparent cover (40) coupled over the one or more lenses (94) and at least partially defining a cavity (34) between the transparent cover (40) and the one or more lenses (94) (Fig.4A).
	Regarding claim 4, Tu does not explicitly disclose wherein the height of the encapsulation layer perpendicular to the largest planar surface of the semiconductor wafer is at least 10 microns.
	Tu however discloses that the encapsulation layer is formed to prevent ambient light rays from entering the image sensor packaging structure sideways as well as preclude multipath refraction, multipath reflection, and multipath scattering of the light rays inside the image sensor packaging structure ([0051]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the height of the encapsulation layer for the purpose of optimizing performance of the image sensing device. 
	Regarding claim 5, Tu discloses wherein a mold compound layer contacts the encapsulation layer ([0024]).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Mitsuhashi as applied to claim 1 above, and further in view of Wong (US 2016/0197113).
Regarding claim 6, Tu does not explicitly disclose an antireflective coating (ARC) layer coupled over the one or more lenses.
Wong however disclose an antireflective coating (ARC) layer (Fig.3, numeral 19; [0023]) coupled over the one or more lenses (Fig.3, numeral 21).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tu with Wong to have an antireflective coating (ARC) layer coupled over the one or more lenses for the purpose of fabrication an image sensor device (Wong, Abstract).
	Regarding claim 7, Wong discloses wherein a mold compound layer (Fig.4, numeral 18; [0020]) contacts the ARC layer (19).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Mitsuhashi as applied to claim 1 above, and further in view of Gidon.
	Regarding claim 8, Tu does not explicitly disclose wherein the light block layer comprises a height perpendicular to the largest planar surface of the semiconductor wafer of at least 3 microns.
	Gidon however discloses the light block layer comprises a height perpendicular to the largest planar surface of the semiconductor wafer of at least 3 microns ([0070]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Tu with Gidon to have the light block layer comprises a height perpendicular to the largest planar surface of the semiconductor wafer of at least 3 microns for the purpose of effectively blocking stray light rays (Gidon, [0069]).


Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding 112 rejection of claim 1 are not persuasive because that recitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” does not provide a clear-cut indication of the scope of the subject matter embraced by the claim 1. It is unclear what “a height of the encapsulation layer” prevents “a temporary protection layer from depositing over the encapsulation layer.”  Moreover, the claim does not define what “a temporary protection layer” is. Examiner also would like to note that claim 1 directed to the device and it appears that recitation “is configured to prevent a temporary protection layer from depositing over the encapsulation layer”  is a functional limitation but it makes reference to unspecified method of using/or fabrication the device (where this function is used), and thus is unclear how this function could be achieved. 
Applicant’s arguments regarding prior art rejection of claim 1 over Kim (US 2006/0145077) in view of Gidon (US 2012/0274835) are not persuasive because of the following reasons.
First, Applicant’s arguments that Kim does not disclose an encapsulation layer are not persuasive, because Kim discloses that layer (140), (120) coupled around the perimeter of the one or more lenses (160) and thus, is considered as “encapsulation layer.” Second, Applicant’s arguments that the material of the layer (120) is transparent and thus it is not an “encapsulation layer” are not persuasive, because claim language 
Applicant’s argument regarding rejection of claim 1 over Tu (US 2011/0156188) in view of Mitsuhashi (US 2013/0020468) are not persuasive because of the following reasons.
First, claim language does not define what “a temporary protection layer” is. Second, because in Tu there are no a temporary protection layer deposited over the encapsulation layer, it is considered that the encapsulation layer (50) of Tu is able to perform the recited function) (see also 112 rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891